UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* BPW Acquisition Corp. (Name of Issuer) Common Stock (Title of Class of Securities) 055637102 (CUSIP Number) Alexander H. McMillan, Esq. c/o Loeb Partners Corporation 61 Broadway, New York, N.Y. 10006 (212) 483-7047 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 2, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240,13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 055637102 1. Name of Reporting Person Loeb Arbitrage Management LP I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power -0- 8. Shared Voting Power 180,824 9. Sole Dispositive Power -0- 10. Shared Dispositive Power 180,824 11. Aggregate Amount of Beneficially Owned by Each Reporting Person 180,824 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 0.44% 14. Type of Reporting Person IA CUSIP No. 055637102 1. Name of Reporting Person Loeb Arbitrage Fund I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization New York Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 1,346,393 8. Shared Voting Power -0- 9. Sole Dispositive Power 1,346,393 10. Shared Dispositive Power -0- 11. Aggregate Amount of Beneficially Owned by Each Reporting Person 1,346,393 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 3.27% 14. Type of Reporting Person PN CUSIP No. 055637102 1. Name of Reporting Person Loeb Offshore Fund Ltd. I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 170,636 8. Shared Voting Power -0- 9. Sole Dispositive Power 170,636 10. Shared Dispositive Power -0- 11. Aggregate Amount of Beneficially Owned by Each Reporting Person 170,636 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 0.41% 14. Type of Reporting Person CO CUSIP No. 055637102 1. Name of Reporting Person Loeb Marathon Fund LP I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 146,520 8. Shared Voting Power -0- 9. Sole Dispositive Power 146,520 10. Shared Dispositive Power -0- 11. Aggregate Amount of Beneficially Owned by Each Reporting Person 146,520 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 0.36% 14. Type of Reporting Person PN CUSIP No. 055637102 1. Name of Reporting Person Loeb Marathon Offshore Fund, Ltd. I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 59,852 8. Shared Voting Power -0- 9. Sole Dispositive Power 59,852 10. Shared Dispositive Power -0- 11. Aggregate Amount of Beneficially Owned by Each Reporting Person 59,852 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 0.15% 14. Type of Reporting Person CO CUSIP No. 055637102 1. Name of Reporting Person Loeb Asia Fund LP I.R.S. Identification No. of Above Person 2. Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3. SEC Use Only 4. Source of Funds WC, OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power -0- 8. Shared Voting Power -0- 9. Sole Dispositive Power -0- 10. Shared Dispositive Power -0- 11. Aggregate Amount of Beneficially Owned by Each Reporting Person -0- 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] 13. Percent of Class Represented by Amount in Row (11) 0% 14. Type of Reporting Person PN Item 1. Security and Issuer The title and class of equity security to which this Statement relates is the Common Stock (the “Common Stock”), of BPW Acquisition Corp. The address of the Issuer’s principal executive offices is 750 Washington Boulevard, Stamford, CT 06901. Item 2. Identity and Background All entities referenced herein are located at 61 Broadway, New York, New York 10006 and are investment partnerships or investment advisors. Loeb Arbitrage Fund (“LAF”) is a New York limited partnership. Loeb Marathon Fund LP (“LMF”) and Loeb Asia Fund LP (“LA”) are Delaware limited partnerships. Loeb Arbitrage Management LP (“LAM”), a Delaware limited partnership, registered investment adviser, is the investment manager of LAF, LMF and LA.LAM’s President and Chief Executive Officer is Gideon J. King. The other officers include Thomas L. Kempner, Chairman of the Board; Alexander H. McMillan, Vice President and Secretary; and David S. Hampson, Chief Financial Officer.Loeb Offshore Fund, Ltd. (“LOF”) and Loeb Marathon Offshore Fund, Ltd. (“LMOF”) are each a Cayman Islands exempted company. Loeb Offshore Management LP (“LOM”) is a Delaware limited partnership, a registered investment adviser and is wholly owned by Loeb Holding Corporation. It is the investment adviser of LOF and LMOF. Gideon J. King, Thomas L. Kempner and David S. Hampson are Directors of LOF and LMOF.Gideon J. King and Thomas L. Kempner are the Managers of LOM.LAM and LOM jointly do business as Loeb Capital Management.Loeb Holding Corporation (“LHC”), a Maryland corporation, is the sole stockholder of LAM and LOM. Thomas L. Kempner is the President, Chief Executive Officer, director and majority stockholder of LHC. Bruce L. Lev, Norman N. Mintz and Peter A. Tcherepnine are also directors. All of the individuals named in this Item 2 are United States citizens. None of the entities or individuals named in this Item 2 have been, within the last five years, convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been or are subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. Item 3. Source and Amount of Funds or Other Compensation Shares of Common Stock were acquired by LAF, LAM**, LOF, LMF, LA and LMOF in margin accounts maintained with J.P. Morgan Securities Corp. Item 4. Purpose of Transaction LAF, LAM**, LOF, LMF, LA and LMOF (“Loeb”) have acquired shares of Common Stock for investment purposes. Loeb reserves the right, consistent with applicable law, to acquire additional securities of the Issuer (whether through open market purchases, block trades, private acquisitions, tender or exchange offers or otherwise). Loeb intends to review its investment in the Issuer on a continuing basis and may engage in discussions with management or the Board of Directors of the Issuer concerning the business and future plans of the Issuer. Depending on various factors, including, without limitation, the Issuer’s financial position and investment strategy, the price levels of the Common Stock of the Issuer, conditions in the securities markets and general economic and industry conditions, Loeb may in the future take such actions with respect to its investment in the Issuer as it deems appropriate including, without limitation, seeking Board representations, making proposals to the Issuer concerning the capitalization of the Issuer, purchasing additional Common Stock and other securities of the Issuer, selling some or all of its Common Stock, engaging in short selling of or any hedging or similar transaction with respect to the Common Stock of the Issuer or changing its intention partially or entirely with respect to any and all matters referred to in Item 4. Item 5. Interest in Securities of the Issuer (a) The persons reporting hereby own the following shares of Common Stock as of February 10, 2010. Shares of Common Stock Voting Power Dispositive Power Sole Shared Sole Shared Loeb Arbitrage Fund 1,346,393 1,346,393 -0- 1,346,393 -0- Loeb Arbitrage Management, LP** 180,824 -0- 180,824 -0- 180,824 Loeb Offshore Fund Ltd. 170,636 170,636 -0- 170,636 -0- Loeb Marathon Fund, LP 146,520 146,520 -0- 146,520 -0- Loeb Marathon Offshore Fund, Ltd. 59,852 59,852 -0- 59,852 -0- Loeb Asia Fund LP -0- -0- -0- -0- -0- Total 1,904,225 The total shares of Common Stock constitute 4.62% of the 41,176,471 outstanding shares of Common Stock as reported by the Issuer. **Including shares of Common Stock purchased for the accounts of customers of Loeb Arbitrage Management LP as to which it has investment discretion. (b) See paragraph (a) above. (c) The following purchases and sales (-) of Common Stock have been made since the last filing: Purchases and Sales of Common Stock Date Shares Average Price Loeb Arbitrage Management LP 01/04/10 43274 10.5901 01/12/10 -1427 10.773 01/27/10 -2000 10.5703 01/28/10 -1042 10.515 01/29/10 -18356 10.3493 02/01/10 -1600 10.35 02/02/10 -11380 10.403 02/03/10 -2586 10.2707 02/03/10 -2749 10.27 02/08/10 -18577 10.17 02/10/10 -475 10.05 Date Shares Average Price Loeb Arbitrage Fund 01/12/10 -9885 10.773 01/27/10 -13430 10.5703 01/28/10 -6995 10.515 01/29/10 -123283 10.3493 02/02/10 -77003 10.403 02/03/10 -17501 10.2707 02/03/10 -15597 10.27 02/08/10 -5467 10.17 02/10/10 -3535 10.05 Date Shares Average Price Loeb Offshore Fund, Ltd. 01/04/10 34634 10.5901 01/11/10 14500 10.87 01/12/10 -918 10.773 01/27/10 -1709 10.5703 01/28/10 -890 10.515 01/29/10 -15688 10.3493 02/02/10 -9799 10.403 02/03/10 -2227 10.2707 02/03/10 -2223 10.27 02/08/10 -1156 10.17 02/10/10 -448 10.05 Date Shares Average Price Loeb Marathon Fund LP 12/31/09 9000 10.5 01/04/10 14349 10.5901 01/12/10 -843 10.773 01/27/10 -1463 10.5703 01/28/10 -762 10.515 01/29/10 -13433 10.3493 02/02/10 -8391 10.403 02/03/10 -1907 10.2707 02/03/10 -1904 10.27 02/08/10 -576 10.17 02/10/10 -385 10.05 Date Shares Average Price Loeb Marathon Offshore Fund, Ltd. 12/31/09 189 10.5 01/04/10 7743 10.5901 01/07/10 7169 10.7955 01/12/10 -627 10.773 01/27/10 -598 10.5703 01/28/10 -311 10.515 01/29/10 -5486 10.3493 02/02/10 -3427 10.403 02/03/10 -779 10.2707 02/03/10 -777 10.27 02/08/10 -224 10.17 02/10/10 -157 10.05 Date Shares Average Price Loeb Asia Fund LP 02/01/10 2500 10.3024 02/02/10 1000 10.4 02/03/10 -1750 10.27 02/04/10 -1750 10.19 02/05/10 2500 10.2 02/08/10 -2500 10 All reported transactions were effected on NYSE. (d) Not Applicable. (e) Not Applicable. Item 6. Contracts, Arrangement, Understandings or Relationships with Respect to the Issuer. None. Item 7. Materials to be Filed as Exhibits. None. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. LOEB ARBITRAGE MANAGEMENT LP Date:February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President LOEB ARBITRAGE FUND By: LOEB ARBITRAGE MANAGEMENT LP, G.P. Date: February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President LOEB OFFSHORE FUND LTD. Date: February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President LOEB MARATHON FUND LP By: LOEB ARBITRAGE MANAGEMENT LP, G.P. Date: February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President LOEB MARATHON OFFSHORE FUND, LTD. Date: February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President LOEB ASIA FUND LP By: LOEB ARBITRAGE MANAGEMENT LP, G.P. Date: February 12, 2010 By:_ /s/ Alexander H. McMillan Alexander H. McMillan Vice President
